Leach, J.,
concurring. While I am in essential agreement with the opinion by Judge Stephenson, I would also place emphasis on the fact that, although one branch of municipal government cannot appeal to the courts from a ruling by another branch of the same government, in the absence of specific statutory authority, the Director of Public Safety of Cleveland by purporting to appeal the order of the Cleveland Civil Service Commission of October 3, 1966, very effectively precluded an orderly hearing by the commission of the director’s request for rehearing. Moreover, whether the reasons stated by the commission in refusing a rehearing on October 17, 1966, were or were not legally sound, the inescapable fact is that it did refuse a rehearing. Thus, the rehearing application is not still pending before the commission awaiting decision, as respondents assert, and the order of October 3, 1966, has long since become a final order of the commission.